DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The amendments to claims 1, 7, and 10 have overcome the previous rejections as the prior art fails to teach an insert, fasteners as now recited in claims 1 and 10. Likewise, the prior art of record fails to teach the middle pate and cover plate as recited in claim 7. The amendments have necessitated the introduction of the co-pending application of 17/183595 which will be recited in the new obvious double patenting rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-6, 10, and 12-14 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/183,595(reference application) held to Noorbakhsh. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application recite a process kit for use in a process chamber’
Regarding claim 1:	The co-pending application that claims a process kit, a slit door with an arcuate profile and including a first plate coupled to a second plate, first plate is coupled to an actuator, the second plate includes a silicon see claim 1, see claim 2 with a  second plate and fasteners.

Regarding claim 4:	 See claim 5 of the co-pending application.

Regarding claim 5:	See claim 6 of the co-pending application.

Regarding claim 6: The co-pending application fails to teach the specific dimensions of the second plate, substrate transfer slot, and slit door respectively.
The dimensions of the second plate, substrate transfer slot, and slit door of the apparatus resulting from the co-pending application see claims 18-20 of the co-pending application are within the design choice of one of ordinary skill in the art at the time of the claimed invention. Barring a showing of criticality, the dimensions of the second plate, substrate transfer slot, and slit door are a matter of optimization as these dimensions of the slit door and transfer slot will affect the ease of the transfer of the wafer in/out of the chamber and the dimensions of the second plate will affect profile of the slit door. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention design the second plate, substrate transfer slot, and slit door of the apparatus resulting from the co-pending application with the claimed dimensions as the dimensions affect the profile or the slit door or transfer of the wafer in/out of the chamber.


Regarding claim 10:	See claims 1, 4, and 5 of the co-pending application.
Regarding claim 12:	See claims 6 and 12 of the co-pending application.
Regarding claim 13:	See claim 13 of the co-pending application.
Regarding claim 14:	See claim 14 of the co-pending application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 7-9 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest a process kit with a second plate and middle plate located and constructed as recited in claims 7-9 of the present invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Blonigan (US 2004/0206921) teaches a slit valve method and apparatus where a slit valve 35 is provided with an actuator 33.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716